1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   ROCHELLE BAILEY,                           )   Case No. ED CV 18-2262 FMO (SHKx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   CONSTITUTION LIFE INSURANCE                )
     COMPANY, et al.,                           )
15                                              )
                         Defendants.            )
16                                              )
                                                )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed. The parties shall bear

19   their own fees and costs.

20   Dated this 24th day of March, 2020.

21

22                                                                      /s/
                                                               Fernando M. Olguin
23                                                          United States District Judge

24

25

26

27

28
